Opinion of the Court, by
Judge Wallace.
John’s claim to freedom is founded on his having been removed from the state of Maryland into the state of Virginia, in March 1787, supposed to be contrary to the provisions of the act of 1785, which took effect on the first of January 1787. William Bullock, by whom he was removed, made oath, in due time, as required by the proviso of that act. So that the only question worthy of consideration on the special verdict, is that *107upon which the circuit judge dissented from his associates; namely, whether the finding of the jury is insufficient to support the title of the master, for want of an express finding that Bullock’s removal to Virginia was with intention to become a citizen of that state.
It seems to the court, that an inclination to become a citizen, is sufficiently found, by finding that Bullock took the oath required. The act seems to have provided no other test of such inclination, than that included in the oath, which, according to the form prescribed by the act, and pursued in the oath made and found by the special verdict, is, “I, W. B. do swear, that my removal into the state of Virginia, was with no intent of evading the laws for preventing the further importation of slaves,” &c.
Therefore, it is considered that the judgment of the circuit court be affirmed.